UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 15-4105


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

CEDRIC ANTOINE MCKENITH, a/k/a Antoine Cedric McKenith,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Wilmington. James C. Dever III,
Chief District Judge. (7:14-cr-00026-D-1)


Submitted:   September 30, 2015           Decided:   October 8, 2015


Before DUNCAN, KEENAN, and THACKER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Thomas P. McNamara, Federal Public Defender, Robert E. Waters,
Assistant Federal Public Defender, Raleigh, North Carolina, for
Appellant.    Jennifer P. May-Parker, Assistant United States
Attorney, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Cedric   Antoine   McKenith   appeals    the     180-month    sentence

imposed by the district court after he pled guilty to selling a

firearm and ammunition to a felon, in violation of 18 U.S.C.

§ 922(d)(1) (2012), and possessing a firearm in furtherance of a

drug trafficking crime, in violation of 18 U.S.C. § 924(c)(1)(A)

(2012).    McKenith’s counsel has filed a brief pursuant to Anders

v. California, 386 U.S. 738 (1967), stating that he has found no

meritorious grounds for appeal but raising as a potential issue

the substantive reasonableness of McKenith’s sentence.             McKenith

has filed a pro se supplemental brief arguing that the district

court erred in determining his relevant conduct at sentencing

and in applying the Sentencing Guidelines.

     The   Government   has   moved    to   dismiss    pursuant     to   the

appellate waiver in McKenith’s plea agreement.           McKenith argues

that the waiver is invalid and does not apply to the claims

asserted in his pro se brief.      We grant the Government’s motion

to dismiss and dismiss the appeal.

     Pursuant to a plea agreement, a defendant may waive his

appellate rights under 18 U.S.C. § 3742 (2012).            United States

v. Archie, 771 F.3d 217, 221 (4th Cir. 2014), cert. denied, 135
S. Ct. 1579 (2015).      A waiver will preclude an appeal of “a

specific issue if . . . the waiver is valid and the issue being

appealed is within the scope of the waiver.”             Id.      Whether a

                                   2
defendant validly waived his right to appeal is a question of

law that we review de novo.                United States v. Copeland, 707 F.3d
522, 528 (4th Cir. 2013).

       Our       review   of   the    record        leaves   us    with      no    doubt    that

McKenith knowingly and voluntarily entered his guilty plea and

waived his appellate rights.                    Although McKenith argues that his

waiver      is    invalid      because     he    was    unaware        of    the    facts    the

district         court    would   find     at    sentencing,       the       district      court

fully explained the sentencing procedures and was not required

to make these determinations prior to accepting McKenith’s plea.

See United States v. Thornsbury, 670 F.3d 532, 538 (4th Cir.

2012) (holding that defendant, through his waiver, “assumed the

risk       of    unforeseen       legal    errors       involving           his    sentence”).

Moreover,         the    sentencing     claims       asserted     in    counsel’s       Anders

brief      and    McKenith’s      pro     se    brief   fall      within      the    scope   of

McKenith’s valid waiver. *


       *
       McKenith notes that his waiver reserved his right to
appeal from an above-Guidelines sentence and argues that his
sentence, which was within the Guidelines range calculated by
the district court, exceeded the Guidelines range that would
have resulted had his sentencing challenges been sustained.
However, McKenith’s appellate waiver only reserved “the right to
appeal from a sentence in excess of the applicable advisory
Guideline range that is established at sentencing” (Plea
Agreement (PACER No. 69) at 1-2), not the right to appeal from a
sentence in excess of the Guidelines range that McKenith
believes is applicable.   Moreover, the waiver expressly stated
that it encompassed “any issues that relate to the establishment
of the advisory Guideline range.” (Id. at 1).


                                                3
       Pursuant to Anders, we have reviewed the entire record for

any unwaived meritorious grounds for appeal and have found none.

Accordingly, we grant the Government’s motion to dismiss and

dismiss the appeal.         This court requires that counsel inform

McKenith, in writing, of his right to petition the Supreme Court

of the United States for further review.                If McKenith requests

that   a   petition   be   filed,     but   counsel    believes   that    such   a

petition would be frivolous, counsel may move in this court for

leave to withdraw from representation.                 Counsel’s motion must

state that a copy thereof was served on McKenith.                     We dispense

with oral argument because the facts and legal contentions are

adequately    presented    in   the    materials      before   this    court   and

argument would not aid the decisional process.

                                                                        DISMISSED




                                        4